DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on December 5, 2019 has entered in the above-identified application.  Claims 3-8 and 10-14 are amended. Claims 1-14 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al. (US 20070093603 A1).  
 	Wooster et al. disclose film layers made from formulated ethylene polymer compositions (equivalent to the composition of the claimed invention). Film layers made from such formulated compositions have surprisingly good heat seal properties, and an especially good reduction in heat seal initiation temperature.  The ethylene polymer compositions have at least one homogeneously branched ethylene/alpha-olefin interpolymer and at least one homogeneously or heterogeneously branched ethylene polymer which has a lower melt index than the first mentioned component.  3, (ii) a molecular weight distribution (Mw/Mn) from 1.8 to 2.8, (iii) a melt index (I.sub.2) from 0.2 grams/10 minutes (g/10 min) to 200 g/10 min (equivalent to component A of the claimed invention), and (B) from 5 percent (by weight of the total composition) to 90 percent (by weight of the total composition) of at least one heterogeneously branched ethylene polymer having a density from 0.88 g/cm3 to 0.945 g/cm3 (equivalent to component B of the claimed invention), wherein the composition has a melt index lower than the melt index of (A) (meeting the limitations of claims 2 and 3). The substantially linear ethylene/alpha-olefin interpolymers are interpolymers of ethylene with at least one C3-C20 alpha-olefin and/or C4-C18 diolefins.  Copolymers of ethylene and 1-octene are especially preferred. The term "interpolymer" is used herein to indicate a copolymer, or a terpolymer, or the like.  That is, at least one other comonomer is polymerized with ethylene to make the interpolymer.  Ethylene copolymerized with two or more comonomers can also be used to make the homogeneously branched substantially linear interpolymers useful in this invention.  Preferred comonomers include the C3-C20 alpha-olefins, especially propene, isobutylene, 1-butene, 1-hexene, 4-methyl-1-(equivalent to the component C of the claimed invention), pigments, fillers can also be included in the formulations, to the extent that they do not interfere with the enhanced formulation properties. (See Abstract and paragraphs 0001, 0005-0011 and 0036-0047).  
 	Wooster et al. fail to teach the concentration of the additives.
	However, with regards to the concentration of each component, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties, particularly absent a showing of criticality. Furthermore, with regards to the property limitations of coefficient of friction, surface roughness, and light transmission, the Examiner takes the position that such property limitations must be inherent in the materials taught by Wooster et al. given that the materials used by Wooster et al. and that of the claimed invention are identical.  

4.	Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al. (US 20070093603 A1) in view of Hazlitt et al. (US 5250612 A).  
	Wooster et al., as discussed above, fail to each that the composition comprises erucamide. 
	However, Hazlitt et al. disclose film having good blocking properties and low coefficient of friction wherein the thermoplastic ethylene interpolymer products are a 
block and the COF in films, for instance, silicon dioxide, is used as an "antiblock" agent to reduce blocking force and erucamide as a "slip" agent to reduce COF.  This is a standard practice in the industry, although various other compounds, blends, etc., may also be used. 
 	Accordingly, it would have been obvious to one having ordinary skill in the art to use erucamide in the composition taught by Wooster et al. given that Hazlitt et al. specifically teach that erucamide can be added to blends or composite of ethylene polymers or copolymers as a "slip" agent to reduce COF and that this is a standard practice in the industry. 

Conclusion
 	5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787